UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6896



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


JEFFREY BLAKE JOHNSON,

                                            Defendant - Appellant.




                            No. 00-6940



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


JEFFREY BLAKE JOHNSON,

                                            Defendant - Appellant.



Appeals from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke.    James C. Turk, District Judge.
(CR-94-61, CA-98-403-7)
Submitted:   February 8, 2001         Decided:   February 13, 2001


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jeffrey Blake Johnson, Appellant Pro Se. Donald Ray Wolthuis,
OFFICE OF THE UNITED STATES ATTORNEY, Roanoke, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Jeffrey Blake Johnson seeks to appeal the district court’s

orders denying his motion filed under 28 U.S.C.A. § 2255 (West

Supp. 2000) and denying his motion for a certificate of appeal-

ability.   We have reviewed the record and the district court’s

opinion accepting the recommendation of the magistrate judge to

deny § 2255 relief and the court’s opinion denying a certificate of

appealability, and we find no reversible error.    Accordingly, we

deny Johnson’s motion for a certificate of appealability and

dismiss the appeals on the reasoning of the district court.    See

United States v. Jeffrey, Nos. CR-94-61; CA-98-403-7 (E.D. Va. Apr.

28 & July 3, 2000).   We dispense with oral argument because the

facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                3